DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-21 are cancelled. Therefore, claims 1-18 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statements (IDS), filed on 09/22/2020; 07/20/2021; 10/26/2021; and 02/04/2022 follows the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
  	Response to Restriction   
              Applicants’ election, without traverse, the species ifretroban
    PNG
    media_image1.png
    275
    233
    media_image1.png
    Greyscale
, as the thromboxane A2 agonist used in the method, in response filed November 15, 2021 is acknowledged. Therefore, the restriction requirement is considered proper and is maintained.

The scope of the invention of the elected subject matter is as follows: 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.
	In the instant case the method of using the elected species was not found to be allowable. Therefore, the thromboxane A2 agonist is limited to Formula I-h, 
    PNG
    media_image2.png
    206
    153
    media_image2.png
    Greyscale
wherein the variables are as defined.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1 and 7-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 5,100,889 to Misra et al.  
The instant claim 1 is directed to a method of inhibiting solid tumor metastasis comprising administering thromboxane A2 receptor antagonist. Claim 7-14 further define the thromboxane A2 receptor antagonist and the specific diseases treated by thromboxane A2 receptor antagonist.   
Misra et al discloses a method that anticipates the present invention as claimed in claims 1 and 7-13. 
In regards to claim 1, Misra et al teaches a method of inhibiting solid tumor metastasis comprising administering orally or parenterally to various mammalian species e.g., humans, cats, dogs an effective amount of thromboxane A2 receptor antagonist  (see col 42, lines 10-14; lines 24-33; col 1, line 17). 

    PNG
    media_image1.png
    275
    233
    media_image1.png
    Greyscale
 which reads on the thromboxane A2 receptor antagonist represented by the compounds of Formula I and Formula I-h as defined in the claims.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 1 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,100,889 to Misra et al. 
Applicants recite the following process:
The instant claim 1 is directed to a method of inhibiting solid tumor metastasis comprising administering thromboxane A2 receptor antagonist. Claim 7-14 further define the thromboxane A2 receptor antagonist and the specific diseases treated by thromboxane A2 receptor antagonist.   

Determination of the scope and content of the prior art:

Ascertaining the difference between the prior art and the claims:
	The difference between the prior art and the claims is in scope. For example Misra et al does not teach specifically the subject has a primary tumor of a cancer selected from the group listed in claim 14.
Resolving the level of ordinary skill in the art:
However, it would be obvious to a person skilled in the art to use thromboxane A2 receptor antagonist of Misra et al to test the compound for activity against lung cancer, breast cancer, ovarian cancer etc. Therefore, one would be motivated to employ the known thromboxane A2 receptor antagonist as taught by Misra et al knowing that said that products such as ifetroban possess with the expectation that said products would be successful for the treatment of a disease condition as described in this application.
Claim Objections
Claims 2-6 and 15-18 are objected to for containing non-elected subject matter. The claims are also objected for depending on a rejected base claim. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM – 3:30PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/